Citation Nr: 0823035	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  96-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to May 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In April 1995, during the pendency of this appeal, the RO 
increased the disability rating assigned to the veteran's 
left knee disability from 10 percent to 20 percent, effective 
from May 17, 1993, the effective date of service connection.  
This action did not satisfy the veteran's appeal.

The veteran testified before a Hearing Officer at the RO in 
February 1995.  In July  2000, he testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  
Transcripts of those proceedings are of record.

When this case most recently was before the Board in August 
2006, it was remanded for further development.  It now has 
been returned to the Board for further appellate action.


FINDING OF FACT

The veteran's left knee is manifested by recurrent 
subluxation and lateral instability that  more nearly 
approximates a moderate level of severity.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 20 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice regarding 
the effective-date element of the claim, by letter mailed in 
September 2006.  Although this letter was not sent prior to 
the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of all 
required notice, the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had VCAA notice been provided at an earlier 
time.  Moreover, as explained below, the Board has determined 
that a higher initial disability rating for a left knee 
disability is not warranted.  Consequently, no effective date 
will be assigned so the failure to provide earlier notice 
with respect to that element of the claim is no more than 
harmless error.

The record reflects that the veteran has been afforded 
appropriate VA examinations and that pertinent VA and private 
medical records have been obtained.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
also is unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left knee disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the evidence of record is not 
adequate for rating purposes.

A January 1995 private treatment record notes the veteran had 
a 2+ Lachman test, a 1+ anterior drawer test, and a positive 
pivot shift of ligamentous stress testing.  He was stable to 
varus and valgus testing, however.  Range of motion was 
recorded to be from 0 to 150 degrees.  The examining 
physician indicated that the veteran would likely require 
bracing of the anterior cruciate ligament (ACL) for control 
during sports, walking on uneven surfaces, and navigating 
stairs.

At the February 1995 hearing, the veteran testified that he 
sometimes wore a knee brace and that his knee "gives out" 
without the brace after standing or walking for prolonged 
periods.  He also testified that his knee went out at least 
10 times in the preceding year.

On VA examination in February 1998, the veteran complained of 
a loose sensation in his left knee and pain with turning or 
pivoting.  He reported that his knee sometimes gave way and 
that he did not wear a brace on a daily basis.  Range of 
motion was from full extension to 130 degrees.  On physical 
examination, there was a mildly positive Lachman test but the 
McMurray maneuver and pivot shift test were negative.  The 
examiner noted that there was no laxity of the posterior 
cruciate and medial or lateral collateral ligaments.

In July 2000, the veteran testified that his knee gave out 
approximately twice a week and that he experiences pain, 
dislocation, and occasional stiffness in the knee.  He stated 
that in cold weather his knee locks in position and that he 
has a limited range of motion.  He also stated that he 
usually wore his brace only when playing sports, although his 
health care providers recommended that he wear always wear 
it.

The veteran had a 1+ Lachman test in May 2001, according to a 
VA outpatient treatment record.  In August 2002, he made no 
complaints regarding his left knee, which his health care 
provider described as asymptomatic.  The veteran stated that 
he was doing well with a "rare" feeling of giving way.

On VA examination in December 2005, the veteran complained 
that his knee locked once or twice a week, that he 
experienced pain while bicycling and walking long distances, 
and that there was more stiffness in the knee during cold 
weather.  Physical examination revealed very minimal movement 
during the anterior drawer test.  There was full range of 
active and passive knee motion.  The examiner diagnosed left 
knee status post ACL repair, with residual intermittent pain 
and good functional range of motion.

A June 2007 VA outpatient treatment record notes that the 
veteran complained of pain in his knee and denied falls, 
weakness, or swelling.

On VA examination in November 2007, the veteran complained of 
daily pain which increased with cold, walking, climbing 
stairs, crouching, or stooping.  He also complained of 
stiffness and a feeling of instability in his knee.  He 
stated that his knee locks or catches and that he had fallen 
between six and seven times during the preceding year.  The 
veteran reported that he did not wear his left knee brace 
often but used it when playing with his son.  He also 
indicated that he had lost no time from work during the past 
year due to the disability.  Physical examination revealed no 
significant laxity of the cruciate or collateral ligaments.  
The Lachman and pivot shift tests were negative, and the 
McMurray test was negative for internal derangement of the 
menisci.  There was full extension of the knee to 0 degrees 
and full flexion to 135 degrees without pain.  The examiner 
diagnosed status post ACL tear, medial and lateral meniscus 
tears, and medial femoral condyle cartilage injury; 
degenerative arthritis; and a possible loose body in the knee 
joint.  He reported no objective evidence of pain on motion, 
weakness, excessive fatigability or incoordination and no 
evidence of function loss during flare-ups.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.   38 
C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, 
separate evaluations for separate and distinct symptomatology 
may be assigned where none of the symptomatology justifying 
an evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 20 percent evaluation if it is 
moderate and a 30 percent evaluation if it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

After careful consideration, the Board concludes that the 
veteran's left knee disability warrants a 20 percent 
disability rating for the entire period under appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The medical evidence of record, including the veteran's 
subjective complaints, indicates that he feels looseness and 
instability in his knee, that his knee locks and is painful, 
and that he periodically falls as a result of his disability.  
The clinical findings described in the veteran's medical 
records confirm that he experiences some degree of recurrent 
subluxation and lateral instability in his knee.  However, 
the objective medical evidence does not show that he 
experiences the severe degree of impairment necessary for a 
30 percent disability rating under Diagnostic Code 5267.  
Although the November 2007 VA examiner described the 
veteran's impairment as moderately severe, he noted that he 
found no significant laxity of the ligaments and that testing 
yielded negative results.  These findings are underscored by 
the fact that the veteran does not require use of a knee 
brace for daily activities.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In this 
regard, the Board notes that the veteran has been diagnosed 
with arthritis in the left knee.  The VA General Counsel has 
held that a claimant who has arthritis and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, while cautioning that any such separate rating must be 
based on additional disabling symptomatology.  VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (August 14, 1998).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating will be assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or minor joint 
groups, and a 20 percent disability rating will be assigned 
with X-ray evidence of involvement of two or major joints or 
minor joint groups with occasional incapacitating 
exacerbations.

Here, the medical evidence of record shows that the veteran 
consistently has been able to achieve full extension and 
flexion to at least 120 degrees and that such is accomplished 
without evidence of pain.  These ranges of motion of motion 
do not meet the requirements for noncompensable limitation of 
motion under Diagnostic Codes 5260 and 5261.  Moreover, there 
is no X-ray evidence of arthritis in two or more major 
service-connected joints or two or more minor service-
connected joint groups.  A separate disability rating for 
arthritis, therefore, is not warranted under Diagnostic Code 
5003.

The Board also has considered whether a higher disability 
rating is available under the other Diagnostic Codes 
applicable to the knee.  However, there is no evidence of 
ankylosis of the knee or malunion or nonunion of the tibia 
and fibula to warrant a higher disability rating under 
Diagnostic Code 5256 or 5262.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations due to recurrent 
subluxation or lateral instability of the left knee and that 
the manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.




ORDER

Entitlement to an initial rating greater than 20 percent for 
left knee disability is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


